In re Ross, Joseph Jerome; — Defendant(s); applying for reconsideration of writ denial of February 25, 1994; to the Court of Appeal, First Circuit, Nos. KA93 0261, KA93 0262; Parish of Terrebonne, 32nd Judicial District Court, Div. “B”, Nos. 222,905, 230,384.
Reconsideration of the insufficiency claim is denied. Relator’s claim of Sullivan/Cage error is raised in this pleading for the first time. The application in this respect is transferred to the District Court for consideration and action.
DENNIS, J., not on panel.